PER CURIAM.
We find no error in the trial proceedings below except in the jury instructions given on trafficking in cocaine. While this appeal was pending, the Supreme Court of Florida decided State v. Weller, 590 So.2d 923 (Fla.1991). We agree with appellant that the supreme court intends for the rule of Weller to apply both to trafficking in cocaine and conspiracy to traffic in cocaine. Id. at 927. Accordingly, we reverse and remand for a new trial with jury instructions conforming to the requirements of Weller.
REVERSED and REMANDED.
COBB, SHARP, W. and GRIFFIN, JJ., concur.